UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 Commission File Number: 000-33067 CHINA YOUTH MEDIA, INC. (Exact name of registrant as specified in its charter) DELAWARE 87-0398271 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 3301 30th Avenue S, Grand Forks, North Dakota, 58201-6009 (Address of principal executive offices) Registrant’s telephone number, including area code: (701) 757-1066 13428 Maxella Ave. #342, Marina Del Rey, CA 90292 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 19, 2011, the issuer had 341,735,841 outstanding shares of Common Stock, $.001 par value. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 CHINA YOUTH MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Other current assets - Current assets of discontinued operations - Total current assets Property and Equipment, Net License, Net Other assets of discontinued operations - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses - Advances payable - related party Current liabilities of discontinued operations - Note payable -related party of discontinued operations - Total current liabilities Note payable - Convertible note payable of discontinued operations - Beneficial conversion feature of discontinued operations ) - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value: 2,000,000 shares authorized; Series A Preferred Stock, $0.001 par value; 500,000 shares authorized; zero shares issued and outstanding at June 30, 2011; zero shares issued and outstanding at December 31, 2010; - - Series B Preferred Stock, $0.001 par value; 10,000 shares authorized; 10,000 shares issued and outstanding at June 30, 2011; 10 - zero shares issued and outstanding at December 31, 2010; Common stock; $.001 par value; 500,000,000 shares authorized; 334,727,476 shares issued and outstanding as of June 30, 2011 9,890 shares issued and outstanding at December 31, 2010; Additional paid-in capital ) Accumulated other comprehensive income of discontinued operations ) - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 CHINA YOUTH MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND THE CUMULATIVE PERIOD DECEMBER 17, 2008 (INCEPTION) THROUGH JUNE 30, 2011 December 17, 2008 For the Three For the Three For the Six For the Six (Inception) Months Ended Months Ended Months Ended Months Ended Through June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 June 30, 2011 REVENUE $
